875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carol M. HIGH, Plaintiff-Appellant,v.Hulda Marie HORNER, Defendant-Appellee.
No. 88-3848.
United States Court of Appeals, Fourth Circuit.
Argued March 6, 1989.Decided May 4, 1989.Rehearing and Rehearing In Banc Denied May 24, 1989.

Roger Allen Ritchie (Roger A. Ritchie and Associate on brief) for appellant.
John Douglas McKay (John W. Zunka, Taylor & Zunka, Ltd. on brief) for appellee.
Before ERVIN, Chief Judge, and K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Carol M. High appeals the district court denial of her motions for judgment notwithstanding the verdict and a new trial following a jury verdict in favor of Hulda Marie Horner.  We reverse and remand.


2
On August 18, 1985 an automobile driven by Horner collided with High's vehicle near the intersection of Route 11 and Interstate 81 in Rockingham County, Virginia.  Viewed in the light most favorable to Horner, the evidence at trial clearly established that High was travelling at a lawful rate of speed on a dominant road when Horner's automobile entered the intersection directly into the path of High's vehicle.  On these facts, the district court erred in denying High's motion for a directed verdict on the ground that Horner was negligent as a matter of law.  See Va.Code Ann. Sec. 46.1-223 (Repl.Vol. 1986 & Supp.1988);  Underwood v. City of Radford, 217 Va. 891, 234 S.E.2d 253, 256 (1977);  Shelley v. West, 213 Va. 611, 194 S.E.2d 899, 903 (1973).1   We remand to the district court for proceedings not inconsistent with this opinion.


3
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.



1
 We express no opinion as to the appropriateness of the charge on contributory negligence